Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 04/21/2021.
Claims 1-20 are pending.

Priority
2.	This application is a Division of 15/814,196 (Patent US 11,048,663), which was filed on 11/15/2017, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 04/21/2021 and 04/21/2021 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-14 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

6.	Independent claims 1 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Limitations of the claims 11-14 are specifying a software per se.  Software instructions are not one of the four categories of invention and therefore these claims are not statutory. Software instructions are not a series of steps or acts and thus are not a process. Software instructions are not a physical article or object and as such are not a machine or manufacture. Software instructions are not a combination of substances and therefore not a composition of matter.
Dependent claims, 2-14 and 20 depend from a rejected parent claim and do not cure its deficiencies.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-4, 9-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al (US 20160378436).
Claim 1:
	Jensen suggests a method comprising: receiving, at a server, user input defining an objective from a client device coupled to a network [Paragraph 23 (Analyzing inputs. The concept or meaning of an input is the objective of the input)]. Jensen suggests obtaining, at the server, metadata associated with an identifier associated with a user of the client device from a database [Paragraph 16 (The input comprises metadata), paragraph 23 (Input analysis) and paragraphs 27-36 (Supplying solutions based on group ID)]. Jensen suggests analyzing, at the server, the objective and the metadata to identify a plurality of database modifications, each database modification of the plurality of database modifications being configured to achieve the objective in accordance with the metadata [Paragraphs 23 and 27-36 (Providing solutions or modifications based on group IDs and metadata of the inputs)]. Jensen suggests providing, by the server, a graphical user interface display including the plurality of database modifications [Paragraphs 15 and 36 (Displaying solutions or modifications)]. Jensen suggests in response to receiving selection of a database modification of the plurality of database modifications, creating, by the server, additional metadata associated with the identifier in the database to achieve the objective [Paragraphs 15 and 36 (Displaying solutions or modifications and providing further follow-ups once a particular solution is selected)].
Claim 2:
	Jensen suggests wherein: obtaining the metadata comprises obtaining existing customizations for a tenant associated with the user; each database modification of the plurality of database modifications complies with the existing customizations; and creating the additional metadata comprises creating a new customization for the tenant in the database [Paragraphs 27-36 (Customizations are solutions curtailed to particular user groups in a multi-tenant system)].
Claim 3:
	Jensen suggests wherein analyzing the objective and the metadata to identify the plurality of database modifications comprises: determining an initial set of potential database modifications to achieve the objective; and removing potential database modifications from the initial set that conflict with the metadata to obtain the plurality of database modifications configured to achieve the objective in accordance with the metadata [Paragraphs 27-36 (Customizations are solutions curtailed to particular user groups in a multi-tenant system. Not displaying certain solutions means removing or excluding that solutions from the search results)].
Claim 4:
	Jensen suggests wherein the metadata comprises one or more custom workflows, custom process flows, custom formulas, custom business logic, or custom schema [Paragraphs 27-36 (Customizations are solutions curtailed to particular user groups in a multi-tenant system.)].
Claim 9:
	Jensen suggests wherein: obtaining the metadata comprises obtaining existing customizations for a virtual application; and each database modification of the plurality of database modifications 1s configured to achieve the objective in accordance with the existing customizations. [Paragraphs 27-36 (Customizations are solutions curtailed to particular user groups in a multi-tenant system. A database management system can be equated as a virtual application)].
Claim 10:
	Jensen suggests wherein receiving the user input comprises receiving a conversational user input comprising an unconstrained string or combination of words provided in a free-form or unstructured manner using natural language [Paragraph 41 (Speech commands)].
Claim 11:
	Jensen suggests further comprising analyzing the conversational user input using speech recognition or artificial intelligence to identify the objective [Paragraph 41 (Speech commands) and paragraph 23 (Input analysis)].
Claim 12:
	Jensen suggests wherein creating the additional metadata comprises automatically implementing the database modification in response to selection of the database modification of the plurality of database modifications [Paragraphs 27-36 (Customizations are solutions / modification curtailed to particular user groups in a multi-tenant system)].
Claim 13:
	Jensen suggests wherein providing the graphical user interface display comprises for each database modification of the plurality of database modifications, providing at least one of a selectable card, tile, icon or other graphical user interface element [Paragraphs 27-36 (Customizations are solutions / modification curtailed to particular user groups in a multi-tenant system). Paragraphs 15 and 36 (Displaying)].
Claim 14:
	Jensen suggests further comprising filtering the plurality of database modifications to obtain a limited set of the plurality of database modifications, wherein providing the graphical user interface display comprises; for each database modification of the limited set of database modifications, providing a selectable indication on the graphical user interface display including information detailing or characterizing the respective database modification [Paragraphs 27-36 (Customizations are solutions / modification curtailed to particular user groups in a multi-tenant system). Paragraphs 15 and 36 (Displaying)].
Claim 15:
Claim 15 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claim 16:
Claim 16 is essentially the same as claim 2 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claim 19:
Claim 19 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claim 20:
Claim 20 is essentially the same as claim 10 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.

Allowable Subject Matter
10.	Claims 5-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
12/12/2022

/HUNG D LE/Primary Examiner, Art Unit 2161